DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-2, 15, and 23-24, the term “intensive property” is confusing in terms of its scope within the disclosure as there is no explicit definition. The International Union of Pure and Applied Chemistry (IUPAC) defines an intensive property as a physical quantity whose magnitude is independent of the extent of the system” meaning it does not depend on the amount of substance that is measured, meaning any subset should be identical. This is not true for “thickness”, which seems to be by definition an extensive property (i.e. it is the extent of the system). The term is unclear regarding the types and number of potential properties being claimed and their measurements (especially as related to claims 10-11 & 19), which may or may not even be enabled by the specification.
It is unclear what the term “visually discernable” imparts structurally/physically to the claim. As interpreted by the Examiner, so long as the structures are macro-formed and are visible to the human eye, it will be considered to be visibly discernable.
Further regarding claims 1 and 23-24 and regarding claim 3, it is unclear phrase “according to the Aperture Test herein” is and what it physically imparts onto the web. If a web is measured with alternative software or process, like in U.S. Pub. 2013/0021951 A1 [0092], and found to have the same dimensions claimed, how would that differ from the claimed web? Furthermore, a claim cannot reference the specification (“herein”).
Regarding claims 6-7, it is unclear how the term “melt lips” relates physically to the structure/aperture as claimed. Is it the fibers being melted or fused together?
Regarding claim 10, the term “order of magnitude” sometimes has a plain meaning of a number of times greater or smaller than the reference point, usually 10x (e.g. the difference between 0.1 and 1 and 10 and 100), but it is not defined in the specification.
Claims 4-5, 8-9, 12-15, 16-18, and 20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13-15, 18, 21, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (U.S. Pub. No. 2005/0148971 A1) (hereinafter “Kuroda”).
Regarding claims 1, 3-5, 13-15, 18, 21, & 23, Kuroda teaches an elongated absorbent article comprising a front portion (first/second end edge), rear portion (first/second end edge), and a first and second side portions, comprising a spunlaced nonwoven topsheet [0088-0091] and a liquid impermeable backsheet sandwiching an absorbent core between them [0092-0094], wherein the [26]) (first microzone) and non-embossed remaining areas (second microzone) formed at a front portion, wherein the embossments increase the volumetric density and decrease the thickness (intensive property) [0083], and at a rear portion a plurality of liquid passage through holes (All Figs. [26]) are formed having an opening area of 0.2 to 8 mm2 and an aperture density (effective open area) of 6 to 20%, wherein although Kuroda’s ranges do not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Regarding claims 6-7, the apertures are preferably fused together [0082].
Regarding claims 8-9, the apertures are circular (aspect ratio being 1) or elliptical (aspect ratio being greater than 1) [0070].
Regarding claims 10-11, although the a ratio of thicknesses/densities between the embossments and non-embossed areas is not explicitly stated, however, at least two layers have been compressed into a thickness of less than one layer, meaning that the ratio must at least be greater than 1, wherein, absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the level of compression (thickness/density) since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).

Claim 1-21 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (U.S. Pub. No. 2010/0036346 A1) (hereinafter “Hammons 1”).
Hammons teaches two relevant embodiments regarding an intensive property as recited below:
In a first interpretation, regarding claims 1-5, 10-11, 15-17, 19-21, and 23-24, Hammons 1 teaches an absorbent article having a front portion (first/second end edge), rear portion (first/second end edge), connected by two side edge portions, the absorbent article comprising a regionalized nonwoven topsheet and a fluid impervious backsheet sandwiching an absorbent core therebetween [0045], the regionalized nonwoven having a second region comprising a first portion (All Figs. [60]) and second portion (All Figs. [70]) (formed at either/both the front or rear) each comprising apertures, the latter optionally comprising tufts and/or different apertures than the first portion, wherein the apertures have an area greater than about 0.25 mm2 [0067] and an aperture density of at least about 25 apertures/cm2 [0092], giving a calculated open area of at least about 6.25%, and a first region comprising a third portion (All Figs. [310]) comprising tufts (three-dimensional features), formed at both the front and rear and both sides (first and third regions), with the first and second portions between them, and a fourth portion comprising embossed channels (three-dimensional features) (All Figs. [300]), wherein the first, second, third, and fourth portions comprise different colors (intensive property) or printing from each other [0155-0157] and/or the tufts themselves of the second and/or third portions may be colored differently [0150], wherein color differences can be greater than about 1.1 [0158].
In a second interpretation, the tufts of the second and/or third portions inherently impart differences in intensive properties due to their different in height from the planar nonwoven (greater thickness) and lessened amount of fiber material (lower basis weight/volumetric density) (Figs. 16-18), wherein the ratio/magnitude of that difference would have been optimizable to one of ordinary skill in the art.
Regarding claims 6-7, the apertures can be formed in the nonwoven comprising a method of melt-weakening (melt lips formed) (in U.S. Patent No. 5,628,097) or needling without any fusion (in U.S. Patent No. 5,714,107), wherein the former method is bound to leave some apertures without melt lips [0099, 0204].
Regarding claims 8-9, the apertures can be circular (aspect ratio of 1) or oval with an major to minor axis ratio (aspect ratio) of greater than 1.5 [0069].
Regarding claim 18, the nonwoven comprises a spunbond [0043].

Claim 1-21 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (U.S. Pub. No. 2010/0036349 A1) (hereinafter “Hammons 2”) in view of Hammons 1, wherein in one embodiment the claims 10-11 and 24 are evidenced by or (further) in view of Kato et al. (JP 2009-000512 A1) (hereinafter “Kato”).
Regarding claims 1-5, 10-11, 15-17, 19-21, and 23-24, Hammons 2 teaches a method of texturing a topsheet that is distinguishable to the human eye [0138] for an absorbent article, the absorbent article having a front portion (first/second end edge), rear portion (first/second end edge), connected by two side edge portions, and comprising a regionalized nonwoven topsheet and a fluid impervious backsheet sandwiching an absorbent core therebetween [0034-0035], the nonwoven topsheet comprising a first zone comprising a central region (All Figs. [60]) comprising apertures [0055] and an inner intermediate region (All Figs. [70]) comprising nonwoven apertures, tufts, and/or embossments (three-dimensional portions) (claims 5-6 & Figs. 7-8), and a first/third zone comprising an outer intermediate region (All Figs. [70]) comprising nonwoven tufts and/or embossments and an edge region (All Figs. [70]) comprising nonwoven tufts and/or embossments, but no apertures (Figs. 12-13). The apertures area density is exactly the same as Hammons 1 (at least 25 apertures/cm2) [0073], wherein the aperture density is at least about 25 apertures/cm2, wherein Hammons 1 teaches apertures have an area greater than about 0.25 mm2 [0067], giving a calculated open area of at least about 6.25%, wherein it would have been obvious to and motivated for one of ordinary skill in the art to look to nearly identical prior art for beneficial area ranges for identical apertures. In a first embodiment, the tufts of the inner intermediate, outer intermediate, and edge regions inherently impart differences in intensive properties due to their 
Further regarding the second embodiment for claims 10-11 and 19, Kato teaches a top sheet having embossments formed therein, creating areas having a lower thickness, wherein the density ratio between the embossed portions and the non-embossed portions is greater than 1.5, preferably 1.7 times or more [0027].
It would have been obvious to one of ordinary skill in the art to form embossments having a density (and subsequent thickness) difference within the claimed range. One of ordinary skill in the art would have been motivated to form embossments that would have enhanced dry feelings for the user [0028].
Regarding claims 6-7, the apertures can be formed in the nonwoven comprising a method of melt-weakening (melt lips formed) (in U.S. Patent No. 5,628,097) or needling without any fusion (in U.S. Patent No. 5,714,107), wherein the former method is bound to leave some apertures without melt lips [0085, 0140].
Regarding claims 8-9, the apertures can be circular (aspect ratio of 1) or ovals (aspect ratio greater than 1) [0079].
Regarding claim 18, the nonwoven comprises a spunbond [0087-0089].

Claim 1-21 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arizti et al. (U.S. Pub. No. 2015/0282999 A1) (hereinafter “Arizti”), as evidenced by or further in view of Hammons 2, and .
Regarding claims 1-5, 10-11, 15-17, 19-21, and 23-24, Arizti teaches an absorbent article the absorbent article having a front portion (first/second end edge), rear portion (first/second end edge), connected by two side edge portions, and comprising a liquid permeable nonwoven topsheet and liquid impermeable backsheet with a liquid absorbent core therebetween [0007], the topsheet comprising first (Z1) and second (Z2) zones that may further comprise third (Z3) and fourth (Z4) zones, respectively, wherein each or both  zones are surrounded at a front, rear, and side edges by a fifth zone, wherein the first and second zones comprises a geometric treatment comprising apertures (Figs. 43 & 44B), wherein the apertures have an effective area of about 0.2 to 15 mm2 and about 0.05 to 2 mm2, respectively, and effective open area of 15-40% and 2-15%, respectively [0009, 0146, 0170-0171], wherein the first and second zones may also (or instead) comprise morphological treatments such as embossments (Figs. 45, 46B, 47, 49) puckered areas (Fig. 50), wherein the apertures and embossments may be formed in combination (Figs. 44A, 44C, 48), out of plane bumps, out of plane tufts, wherein tufts alter the thickness, basis weight, and density as recited above, pleats, a morphological treatment that causes a first planar configuration to transform into a second non-planar configuration [0073], and the fifth zone comprises only a morphological treatment [0150]. Hammons 2 evidences, or makes obvious, that embossments are formed such that it deforms (decreases the thickness) of the nonwoven, increasing its density in relation to adjacent portions that are unembossed [0133], wherein the ratio/magnitude of that difference would have been optimizable to one of ordinary skill in the art.
Further regarding the second embodiment for claims 10-11 and 19, Kato teaches a top sheet having embossments formed therein, creating areas having a lower thickness, wherein the density ratio between the embossed portions and the non-embossed portions is greater than 1.5, preferably 1.7 times or more [0027].
Regarding claims 6-7, the apertures may be formed by any process including ones that include melt lips (overbonding/ring-rolling to rupture) and ones that do not [0167, 0169].
Regarding claims 8-9, the apertures demonstrate a wide variety of shapes including both regular and equilateral (aspect ratio of 1) and elliptical (aspect ratio greater than 1). This is also evidenced by Hammons 2.
Regarding claim 18, the topsheet nonwoven can be formed as a spunbond web [0095].

Claim 1-21 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (JP 2010-024573 A1) (hereinafter “Nagahara”) in view of Hammons 1, Hammons 2, or Arizti, and Busam et al. (U.S. Patent No. 7,371,919 B1) (hereinafter “Busam”) .
Regarding claims 1-5, 10-11, 15-17, 19-21, and 23-24, Nagahara teaches a nonwoven fabric useable as a topsheet in an absorbent article, such as a diaper or a sanitary napkin [0010], wherein in combination with a liquid impermeable backsheet, a liquid-retaining is sandwiched therebetween [0064], wherein the top sheet comprises a plurality of openings, having an area of 0.5 to 5 mm2 [0028], and also a plurality of convex/ridge portions, wherein the ridges with a height difference such that a thickness ratio is calculated to be about 1.5x to 2.5x [0015], in one embodiment wherein the fiber density does not change, the basis weight of the convex portions having an increased thickness would be increased proportional to that thickness increase [0031] or a second embodiment wherein the fiber density decreases in the ridge/convex portion such that a density ratio is greater than 1 to about 8x [0023-0024], wherein the convex/ridge portions provide a good tactile contact with skin and permits flowability of air in a lateral and longitudinal directions [0008].
Nagahara does not teach the top sheet to comprise a first non-apertured zone and a second apertured zone.
Hammons 1, Hammons 2, and Arizti all teach topsheets having apertures in a central area or areas, that may also comprise further surface modification, surrounded by areas having texture/surface modification/morphological treatments forming three-dimensional elements, wherein the zones may comprise locations only comprising the three-dimensional with no apertures, especially as one nears an edge, wherein the areas all appear/feel different to the naked eye/touch [Hammons 1, 0071; Hammons 2, 0138; Arizti, 0084].
Busam teaches an apertured nonwoven web for an absorbent article such as a diaper comprising apertures only within a central region and not on side regions or front and back regions (not at the crotch) (col. 10, lines 37-56).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a central/second region having openings and third/fourth microzones comprising convex portions and a first (and third flanking) region(s) not having apertures but having first and second microzones comprising different convex portions from the first and second regions. One of ordinary skill in the art would have been motivated to form skin contacting, separating convex portions in (central) areas with apertures for targeted fluid absorption at certain locations (Busam) and areas without for the same, non-aperture related benefits in regionally differing areas/zones (Hammons 1, Hammons 2, Arizti).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda, Hammons 1, Hammons 2, Arizti, or Nagahara in view of Hammons 1, Hammons 2 or Arizti, as applied to claim 21 above, further in view of Weisman et al. (U.S. Pub. No. 2011/0073513 A1) (hereinafter “Weisman”).
Kuroda, Hammons 1, Hammons 2, Arizti, and Nagahara all teach topsheets for absorbent articles such as sanitary napkins and/or diapers, comprising the nonwoven topsheet and impermeable backsheet sandwiching an absorbent core as recited above.
Regarding claim 22, none of the above teach packaging the absorbent articles with the in-bag stack height as claimed.
Weisman teaches a thinner, less bulky diaper that is more comfortable to use based on the layers used, primarily the core [0005-0009], wherein an inventive product comprises an in-bag stack height according to an in-bag stack height test of less than about 80 mm [0012-0013].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a diaper (or inherently smaller/thinner sanitary napkin) comprising all of the claimed portions with layers that would allow it to meet the in-bag stack height range while packaged. One of ordinary skill in the art would have been motivated to reduce the number of pallets and environment impact [0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 12th, 2020